Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 1 of 14 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee, Esq. (CL 4086)
Anne Seelig, Esq. (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: (212) 465-1188
Fax: (212) 465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JOSE CRUZ DURAN,
on behalf of himself, FLSA Collective Plaintiffs
and the Class,
                                                           Case No.:
       Plaintiff,
                                                           CLASS AND COLLECTIVE
       v.                                                  ACTION COMPLAINT

CORAL CAST, LLC and
JOSEPH MARDEN,                                             Jury Trial Demanded

       Defendants.


       Plaintiff, JOSE CRUZ DURAN(“Plaintiff”), on behalf of himself and others similarly

situated, by and through his undersigned attorneys, hereby files this Class and Collective Action

Complaint against Defendants, CORAL CAST, LLC (“Corporate Defendant”) and JOSEPH

MARDEN (“Individual Defendant,” and together with Corporate Defendant, “Defendants”), and

states as follows:

                                       INTRODUCTION

       1.      Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§ 201 et seq. (“FLSA”), that he and others similarly situated are entitled to recover from




                                                   1
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 2 of 14 PageID #: 2




Defendants: (1) unpaid wages including overtime compensation, (2) liquidated damages and (3)

attorneys’ fees and costs.

       2.      Plaintiff further alleges, pursuant to the New York Labor Law (“NYLL”), that he

and others similarly situated are entitled to recover from Defendants: (1) unpaid wages including

overtime compensation, (2) liquidated damages, (3) statutory penalties and (4) attorneys’ fees

and costs.

                               JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391.

                                           PARTIES

       5.      Plaintiff JOSE CRUZ DURAN is a resident of Queens County, New York.

       6.      Defendants own and operate a business based in Nassau County, New York under

the trade name “Coral Cast” which manufactures and distributes precast concrete products for

home constructions (hereinafter, “Coral Cast”).

       7.      Corporate Defendant CORAL CAST, LLC is a domestic limited liability

company organized under the laws of the State of New York, with a principal place of business

and an address for service of process located at 31 Commercial Court, Plainview, NY 11803.

Defendants operate Coral Cast through CORAL CAST, LLC.

       8.      (i) Individual Defendant JOSEPH MARDEN is a principal and president of

Corporate Defendant and has operational control of Coral Cast. Individual Defendant exercises

the power to (and also delegate to managers and supervisors the power to) (i) fire and hire




                                                  2
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 3 of 14 PageID #: 3




employees, (ii) supervise and control employee work schedules, (iii) determine the rate and

method of pay, (iv) maintain employment records, and (v) otherwise affect the quality, terms and

conditions of employment for Plaintiff, FLSA Collective Plaintiffs and Class Members at Coral

Cast. Individual Defendant has authority over all employee-related decisions, including payroll,

personnel, and wage and hour policies concerning Plaintiff, FLSA Collective Plaintiffs and Class

Members.

               (ii) Individual Defendant JOSEPH MARDEN additionally exercises the authority

to fire and hire, supervise and control work schedules, determine rate and method of pay,

maintain employment records, and otherwise affect the terms and conditions of employment for

managerial employees who directly supervise Plaintiff, FLSA Collective Plaintiffs and Class

Members at Coral Cast. Individual Defendant ensures that managers implement Defendants’

employment policies and pay practices and directs employees to effectively complete their job

duties so that Coral Cast are operating efficiently and profitably.

       9.      At all relevant times, Corporate Defendant was and continues to be an “enterprise

engaged in commerce” within the meaning of the FLSA and NYLL and the regulations

thereunder.

       10.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class Members was directly essential to the business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       11.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including but not limited to

porters, drivers, construction laborers, installers, helpers and machine operators) employed by




                                                  3
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 4 of 14 PageID #: 4




Defendants at Coral Cast on or after the date that is six (6) years before the filing of the

Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       12.     At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are

and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper overtime wages at the rate of one-and-one-half times the regular rate of pay. The

claims of Plaintiff stated herein are essentially the same as those of FLSA Collective Plaintiffs.

       13.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Plaintiffs are readily ascertainable. For purposes of notice and other purposes related

to this action, their names and addresses are readily available from Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       14.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt employees (including but not limited to

porters, drivers, construction laborers, installers, helpers and machine operators) employed by

Defendants at Coral Cast on or after the date that is six (6) years before the filing of the

Complaint in this case as defined herein (the “Class” or “Class Members”).

       15.     The Class Members are readily ascertainable. The number and identity of the

Class Members are determinable from the records of Defendants. The hours assigned and

worked, the position held, and rates of pay for each Class Member are also determinable from




                                                 4
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 5 of 14 PageID #: 5




Defendants’ records. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided by means

permissible under F.R.C.P. 23.

       16.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number

are presently within the sole control of Defendants, there is no doubt that there are more than

forty (40) members of the Class.

       17.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All Class Members were subject to the same corporate

practices of Defendants, as alleged herein, of (i) failing to pay them the proper overtime wages at

the rate of one-and-one-half times the regular rate of pay, (ii) failing to provide proper wage

statements per requirements of the New York Labor Law, and (iii) failing to provide proper wage

and hour notices per requirements of the New York Labor Law. Defendants’ corporate-wide

policies and practices affected all Class Members similarly, and Defendants benefited from the

same type of unfair and/or wrongful acts as to each Class Member. Plaintiff and Class Members

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

       18.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.




                                                 5
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 6 of 14 PageID #: 6




       19.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against a corporate defendant. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       20.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their




                                               6
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 7 of 14 PageID #: 7




employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       21.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiff and the Class Members within the

                   meaning of the NYLL;

               b) What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which

                   Defendants did not pay Plaintiff and the Class Members properly;

               c) At what common rate, or rates subject to common methods of calculation,

                   were and are Defendants required to pay Plaintiff and the Class Members for

                   their work;

               d) Whether Defendants properly notified Plaintiff and the Class Members of

                   their regular hourly rate and overtime rate;

               e) Whether Defendants paid Plaintiff and the Class Members the proper overtime

                   wages at a rate that is at least one-and-one-half times the regular rate of pay

                   for all hours worked in excess of forty (40) each workweek;

               f) Whether Defendants provided proper wage statements informing the Plaintiff

                   and the Class Members of their proper overtime rate of compensation and

                   other information required to be provided on wage statements, as required

                   under the New York Labor Law;

               g) Whether Defendants provided proper wage and hour notices to Plaintiff and




                                                 7
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 8 of 14 PageID #: 8




                   the Class Members at date of hiring, as required under the New York Labor

                   Law; and

               h) Whether Defendants provided to Plaintiff and the Class members proper wage

                   statements with each payment of wages, as required under the New York

                   Labor Law.

                                   STATEMENT OF FACTS

       22.     From in or about June 2014until in or about March 2020, Plaintiff JOSE CRUZ

DURAN was employed to work as a construction laborer for Defendants’ “Coral Cast”

construction business located at 31 Commercial Court, Plainview, NY 11803.

       23.     Throughout his employment with Defendants, Plaintiff JOSE CRUZ DURAN

regularly worked eight (8) hours per day, from 7:00 a.m. to 3:30 p.m. with a thirty (30) minutes

lunch break, for six (6) days per week, for a total of forty-eight (48) hours per week.

       24.     From the beginning of his employment until in or about December 2018, Plaintiff

JOSE CRUZ DURAN was paid at a straight-time hourly rate of $11.00 for all hours worked,

including hours worked in excess of forty (40) per week. From in or about January 2019 until the

end of his employment with Defendants, Plaintiff JOSE CRUZ DURAN was paid at a straight-

time hourly rate of $18.00 for all hours worked, including hours worked in excess of forty (40)

per week.

       25.     Throughout his employment with Defendants, Plaintiff JOSE CRUZ DURAN

was paid (i) in check for the first forty (40) hours per week and (ii) in cash for hours worked in

excess of forty (40) at the same straight-time hourly rate.




                                                 8
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 9 of 14 PageID #: 9




       26.     Throughout his employment with Defendants, Plaintiff JOSE CRUZ DURAN

was never paid the overtime premium of one-and-one-half times his regular rate of pay for his

hours worked in excess of forty (40) per week, as required under the FLSA and NYLL.

       27.     Throughout his employment with Defendants, the wage statements that Plaintiff

JOSE CRUZ DURAN received from Defendants fraudulently understated his hours worked.

Specifically, the wage statements inaccurately stated that Plaintiff worked exactly forty (40)

hours each week when in fact he regularly worked forty-six (46) hours per workweek.

       28.     Throughout his employment with Defendants, Plaintiff JOSE CRUZ DURAN

was not compensated for all hours worked. About two (2) times per week, he had to work

through his lunch break after clocked out, resulting in unpaid wages. Class members similarly

have to work while eating lunch.

       29.     Throughout his employment with Defendants, Plaintiff regularly observed and

spoke their co-workers about Defendants’ pay practices and policies. Based on Plaintiff’s

observations and conversations with their co-workers, all non-exempt employees at Coral Cast

regularly worked similar hours that regularly exceeded forty (40) hours per workweek and were

paid at similar hourly rates.

       30.     Based on Plaintiff’s direct observations and conversations with other employees

at Coral Cast, all FLSA Collective Plaintiffs and Class Members similarly suffered from

Defendants’ common policies that failed to pay the overtime premium due under the FLSA and

NYLL. Under Defendants’ companywide policy, FLSA Collective Plaintiffs and Class Members

were paid at a straight-time base hourly rate for all hours worked, including all hours worked in

excess of forty (40) per workweek. They were never paid at the proper overtime rate of one-and-

one-half times their base hourly rate for their hours worked in excess of forty (40) per workweek.




                                                9
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 10 of 14 PageID #: 10




         31.    At all relevant times, the wage statements that Defendants provided to Plaintiff

 and Class Members were improper because they failed to accurately reflect the employees’ hours

 worked. Specifically, the wage statements stated that the employees worked exactly forty (40)

 hours each week when in fact they regularly more than forty (40) per week.

         32.    At all relevant times, Defendants failed to provide Plaintiff and Class Members

 with any wage and hour notices as required under the NYLL.

         33.    Defendants knowingly and willfully operated their business with a policy of not

 paying Plaintiff, FLSA Collective Plaintiffs and Class Members the proper overtime wages at a

 rate that is at least one-and-one-half times the regular rate of pay for hours worked in excess of

 forty (40) per workweek, in violation of the FLSA and NYLL.

         34.    Defendants knowingly and willfully operated their business with a policy of not

 providing proper wages statements to Plaintiff and Class Members as required under the NYLL,

 as the wage statements did not accurately reflect the number of hours worked by employees.

         35.    Defendants knowingly and willfully operated their business with a policy of not

 providing proper wage and hour notice to Plaintiff and Class Members as required under the

 NYLL.

         36.    On or about September 30, 2020, Plaintiff retained Lee Litigation Group, PLLC

 to represent Plaintiff, FLSA Collective Plaintiffs and the Class, in this litigation and has agreed

 to pay the firm a reasonable fee for its services.




                                                      10
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 11 of 14 PageID #: 11




                                    STATEMENT OF CLAIM

                                              COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

          ON BEHALF OF PLAINTIFF AND FLSA COLLECTIVE PLAINTIFFS

        37.     Plaintiff realleges and reavers Paragraphs 1 through 36 of this Class and

 Collective Action Complaint as if fully set forth herein.

        38.     At all relevant times, Defendants were and continue to be employers engaged in

 interstate commerce and/or the production of goods for commerce within the meaning of the

 FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

 covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        39.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

 Plaintiffs within the meaning of the FLSA.

        40.     At all relevant times, Corporate Defendant had gross annual revenues in excess of

 $500,000.

        41.     At all relevant times, Defendants had a policy and practice of failing to pay

 overtime wages to Plaintiff and FLSA Collective Plaintiffs for hours worked in excess of forty

 (40) per workweek at the proper overtime rate that is at least one-and-one-half times the regular

 rate of pay.

        42.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

 Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

 should be in the possession and custody of Defendants. Plaintiff intends to obtain these records

 by appropriate discovery proceedings to be taken promptly in this case and, if necessary, will

 then seek leave of Court to amend this Complaint to set forth the precise amount due.




                                                 11
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 12 of 14 PageID #: 12




        43.     Defendants knew of and/or showed a willful disregard for the provisions of the

 FLSA as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs for all

 hours worked, including overtime hours, when Defendants knew or should have known such was

 due.

        44.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

 Plaintiffs of their rights under the FLSA.

        45.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e. double) damages pursuant

 to the FLSA.

        46.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

 FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

 overtime wages, plus an equal amount as liquidated damages.

        47.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

 reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                                              COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

                   ON BEHALF OF PLAINTIFF AND CLASS MEMBERS

        48.     Plaintiff realleges and reavers Paragraphs 1 through 47 of this Class and

 Collective Action Complaint as if fully set forth herein.

        49.     At all relevant times, Plaintiff and Class Members were employed by Defendants

 within the meaning of the New York Labor Law §§ 2 and 651.

        50.     Defendants knowingly and willfully violated Plaintiff’s and Class Members’

 rights by failing to pay overtime wages for hours worked in excess of forty (40) per workweek at




                                                 12
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 13 of 14 PageID #: 13




 the proper overtime rate that is at least one-and-one-half times the regular rate of pay, in

 violation of the New York Labor Law.

        51.     Defendants knowingly and willfully failed to provide proper wage statements to

 Plaintiff and Class Members as required under the New York Labor Law.

        52.     Defendants knowingly and willfully failed to provide proper wage and hour

 notices to Plaintiff and Class Members as required under the New York Labor Law.

        53.     Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

 Members are entitled to recover from Defendants unpaid overtime wages, damages for

 unreasonably delayed payments, reasonable attorneys’ fees, liquidated damages, statutory

 penalties and costs and disbursements of the action, pursuant to New York Labor Law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, FLSA Collective Plaintiffs and Class

 Members, respectfully requests that this Court grant the following relief:

        a.    A declaratory judgment that the practices complained of herein are unlawful under

              the FLSA and NYLL;

        b.    An injunction against Defendants and their officers, agents, successors, employees,

              representatives and any and all persons acting in concert with them as provided by

              law, from engaging in each of the unlawful practices, policies and patterns set forth

              herein;

        c.    An award of unpaid wages, including overtime compensation at the proper rate of

              one-and-one-half times the regular rate of pay for hours worked in excess of forty

              (40) per workweek, due under the FLSA and NYLL;




                                                 13
Case 1:21-cv-00174-LDH-CLP Document 1 Filed 01/13/21 Page 14 of 14 PageID #: 14




          d.      An award of statutory penalties as a result of Defendants’ failure to comply with the

                  NYLL wage notice and wage statement requirements;

          e.      An award of liquidated damages as a result of Defendants’ willful failure to pay the

                  proper overtime wages, pursuant to the FLSA and/or NYLL;

          f.      An award of pre-judgment and post-judgment interest, costs and expenses of this

                  action together with reasonable attorneys’ and expert fees;

          g.      Designation of Plaintiff JOSE CRUZ DURAN as Representative of the FLSA

                  Collective Plaintiffs;

          h.      Designation of this action as a class action pursuant to F.R.C.P. 23;

          i.      Designation of Plaintiff JOSE CRUZ DURAN as Representative of the Class; and

          j.      Such other and further relief as this Court deems just and proper.

                                                 JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

 jury on all issues so triable as of right by jury.


 Dated:        January 13, 2021                   Respectfully submitted,

                                           By:    /s/ C.K. Lee
                                                  C.K. Lee, Esq.

                                                  LEE LITIGATION GROUP, PLLC
                                                  C.K. Lee (CL 4086)
                                                  Anne Seelig (AS 3976)
                                                  148 West 24th Street, 8th Floor
                                                  New York, NY 10011
                                                  Tel.: (212) 465-1188
                                                  Fax: (212) 465-1181
                                                  Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                  and the Class




                                                      14
